        Case 5:20-cv-01020-RDP-JHE Document 3 Filed 07/17/20 Page 1 of 1



                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CHRISTOPHER ALLEN HAYNES,                   )
#242857,                                    )
                                            )
           Petitioner,                      )
                                            )
   v.                                       )    CIVIL ACTION NO. 2:20-cv-369-ECM
                                            )
JOSEPH HEADLEY, et al.,                     )
                                            )
           Respondents.                     )

                                       ORDER

        On June 8, 2020, the Magistrate Judge entered a Recommendation (doc. 2) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is TRANSFERRED to the United States District Court for the Northern

District of Alabama under 28 U.S.C. § 2241(d).

        Done this 17th day of July, 2020.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
